POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Christopher W. Claus, Daniel S. McNamara, and Christopher P. Laia, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as a Trustee of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /s/ Richard A. Zucker May 25, 2010 Richard A. Zucker Date Trustee On this 25TH day of May, 2010, before me, Cherie Black, the undersigned Notary Public, personally appeared Richard A. Zucker, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires:8-21-13 Cherie L. Black Notary Public State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Christopher W. Claus, Daniel S. McNamara, and Christopher P. Laia, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as a Trustee of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /s/ Michael F. Reimherr May 25, 2010 Michael F. Reimherr Date Trustee On this 25th day of May, 2010, before me, Cherie Black, the undersigned Notary Public, personally appeared Michael F. Reimherr, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires:8-21-13 Cherie L. Black Notary Public State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Christopher W. Claus, Daniel S. McNamara, and Christopher P. Laia, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as a Trustee of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /s/ Robert L. Mason May 25, 2010 Robert L. Mason Date Trustee On this 25th day of May, 2010, before me, Cherie Black, the undersigned Notary Public, personally appeared Robert L. Mason, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires:8-21-13 Cherie L. Black Notary Public State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Christopher W. Claus, Daniel S. McNamara, and Christopher P. Laia, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as the Treasurer and Financial Accounting Officer of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /s/ Roberto Galindo, Jr. May 25, 2010 Roberto Galindo, Jr. Date Treasurer and Financial Accounting Officer On this 25th day of May, 2010, before me, Cherie Black, the undersigned Notary Public, personally appeared Roberto Galindo, Jr., known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires:8-21-13 Cherie L. Black Notary Public State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Daniel S. McNamara and Christopher P. Laia, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as a Trustee and Principal Executive Officer of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /s/ Christopher W. Claus May 25, 2010 Christopher W. ClausDate Trustee and Principal Executive Officer On this 25th day of May, 2010, before me, Cherie Black, the undersigned Notary Public, personally appeared Christopher W. Claus, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires:8-21-13 Cherie L. Black Notary Public State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Christopher W. Claus, Daniel S. McNamara, and Christopher P. Laia, and each of them, as her true and lawful attorney-in-fact and agent, with full power of substitution, for her and in her name, place, and stead, in any and all capacities to sign registration statements in her capacity as a Trustee of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /s/ Barbara B. Ostdiek May 25, 2010 Barbara B. Ostdiek Date Trustee On this 25th day of May, 2010, before me, Cherie Black, the undersigned Notary Public, personally appeared Barbara B. Ostdiek, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that she executed it. WITNESS my hand and official seal My Commission Expires:8-21-13 Cherie L. Black Notary Public State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Christopher W. Claus, Daniel S. McNamara, and Christopher P. Laia, and each of them, as her true and lawful attorney-in-fact and agent, with full power of substitution, for her and in her name, place, and stead, in any and all capacities to sign registration statements in her capacity as a Trustee of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /s/ Barbara B. Dreeben May 25, 2010 Barbara B. DreebenDate Trustee On this 25th day of May, 2010, before me, Cherie Black, the undersigned Notary Public, personally appeared Barbara B. Dreeben, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that she executed it. WITNESS my hand and official seal My Commission Expires:8-21-13 Cherie L. Black Notary Public State of Texas
